Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook US20210327240.
Regarding claim 1, Cook discloses a system (system 70 of fig. 1 and ¶51) for issuing social distancing alarms comprising: a means for (detector 104 of fig. 1 and ¶56)  determining a distance to a person; a means for (alert device 106 of fig. 1 and ¶56) performing social distancing alarm operations; wherein the means for performing social distancing alarm operations is configured to perform a first alarm operation when the distance is greater than a variable social distancing threshold(fig. 1 and ¶s57-58).
Regarding claim 2, Cook discloses in fig. 1 and ¶58 wherein the means for performing social distancing alarm operations is configured to perform a second alarm operation when the distance is less than the variable social distancing threshold.
Regarding claim 9, Cook discloses in fig. 1 and ¶69-70 wherein the system is distributed between a personal device and a network device.
Regarding claim 10, Cook discloses in fig. 1 and ¶93 wherein at least one of the first and second alarm operations is capable of being disabled.
Regarding claim 11, Cook discloses in fig. 1 and ¶93 wherein a type of alarm issued by the means for performing social distancing alarm operations is capable of being disabled.
Regarding claim 12, Cook discloses in fig. 1 and ¶93 in view of ¶65 wherein the type of alarm is an audible alarm that is capable of being disabled.
Regarding claim 13, Cook discloses in fig. 1 and ¶s66-67 wherein the variable social distancing threshold is based on at least one of the group comprising a characteristic of a disease, a characteristic of a user, a characteristic of an activity, and a guideline.
Regarding claim 14, Cook discloses in fig. 1 and ¶82 wherein the variable social distancing threshold is capable of being adjusted by the user.
Regarding claim 15, Cook discloses in fig. 1 and ¶s69-70 in view of user configuration of ¶81 wherein the variable social distancing threshold is capable of being adjusted by the user of the personal device.
Regarding claim 16, Cook discloses social distancing alarm device (SDAD) comprising: a laser (infrared detector 104 of fig. 1 and ¶71; Freidli US20220074255 discloses fig.1 and ¶36 “laser diode unit which, for example, emits light in the infrared range”) for determining a distance to a person; a user interface (alert 106 of fig. 1 and ¶72) comprising an audio speaker and a display for performing social distancing alarm operations; wherein the SDAD is configured to perform an alarm operation based on a comparison of the determined distance to a variable social distancing threshold(fig. 1 and ¶98); and wherein the alarm operation comprises issuing an audible alarm with a pitch (frequency increase of ¶65, where pitch depends of frequency) that changes based on the determined distance.
Regarding claim 19, Cook discloses in fig. 1 and ¶93 the audible alarm is
capable of being disabled.
	Regarding claim 20, Cook discloses in fig. 1 and ¶69-70 wherein the SDAD consists of a personal device.
Allowable Subject Matter
Claims 3-7, 17, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites “a means for detecting a person”. The supporting structure is interpreted to be the cameras of ¶17 of the instant specifications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685